        Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 1 of 11                      FILED
                                                                                  2018 Nov-19 PM 03:08
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION
ALEJANDRO MEDINA SEVILLA,

       Plaintiff,

v.                                                Case No.:

KAL, INC.; THE PURPLE                            JURY TRIAL DEMANDED
ONION, INC.; THE PURPLE
ONION AND BAR AND GRILL,
LLC; THE PURPLE ONION LLC,
ADNAN ABU SHARIF; and
KHALED A. KHALIDI,

       Defendants.


                                  COMPLAINT


      For his Complaint against defendants Kal, Inc., The Purple Onion, Inc., The

Purple Onion and Bar and Grill, LLC, The Purple Onion, LLC (collectively with

previously mentioned defendants, “Purple Onion”), Adnan Abu Sharif, and Khaled

A. Khalidi for violations of the Fair Labor Standards Acts of 1938, 29 U.S.C. §

201, et seq. (“FLSA”), Plaintiff states and alleges as follows:

                         JURISDICTION & VENUE

      1.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 to

adjudicate this civil action because the claims brought by Plaintiff arise under the
        Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 2 of 11




laws of the United States, specifically the FLSA.

      2.     Venue in this Court is proper pursuant to 28 U.S.C. §1391 because

Defendants reside in this District and a substantial part of the events or omissions

giving rise to the claims occurred in this District.

                                      PARTIES

      3.     The plaintiff, Alejandro Medina Sevilla (“Plaintiff” or “Mr. Medina”),

is over the age of nineteen (19) and a resident of Jefferson County, Alabama. He

has worked as a line cook for defendants at their Pelham, Alabama restaurant from

the year 2014 until May 20, 2018, which is within the three years prior to filing

this Complaint (“Applicable Statutory Period”). At all times during his

employment with Defendants, Plaintiff was under the full protection of the FLSA.

      4.     Defendant Kal, Inc. is an Alabama corporation with its principal place

of business in Shelby County, Alabama. At all times during the Applicable

Statutory Period, Kal, Inc. was an employer within the meaning of 29 U.S.C. §

203(d) and was not exempt under the FLSA.

      5.     Defendant The Purple Onion, Inc. is an Alabama corporation with its

principal place of business in Jefferson County, Alabama. At all times during the

Applicable Statutory Period, The Purple Onion, Inc. was an employer within the

meaning of 29 U.S.C. § 203(d) and was not exempt under the FLSA.

      6.     Defendant The Purple Onion and Bar and Grill, LLC is an Alabama
        Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 3 of 11




limited liability company with its principal place of business in Birmingham,

Alabama. Its members are Khaled A. Khalidi and Adnan Abu Sharif, both of

whom are resident citizens of Jefferson County, Alabama. At all times during the

Applicable Statutory Period, The Purple Onion and Bar and Grill, LLC was an

employer within the meaning of 29 U.S.C. § 203(d) and was not exempt under the

FLSA.

      7.     Defendant The Purple Onion, LLC is an Alabama limited liability

company with its principal place of business in Birmingham, Alabama. Its

members are Khaled A. Khalidi and Adnan Abu Sharif, both of whom are resident

citizens of Jefferson County, Alabama. At all times during the Applicable Statutory

Period, The Purple Onion, LLC was an employer within the meaning of 29 U.S.C.

§ 203(d) and was not exempt under the FLSA.

      8.     During the Applicable Statutory Period, Kal, Inc. was an enterprise

engaged in interstate commerce for the purposes of the FLSA with gross sales

exceeding $500,000.00, exclusive of excise taxes at the retail which are separately

stated, and at least two of its employees engaged in interstate commerce.

      9.     During the Applicable Statutory Period, The Purple Onion, Inc. was

an enterprise engaged in interstate commerce for the purposes of the FLSA with

gross sales exceeding $500,000.00, exclusive of excise taxes at the retail which are

separately stated, and at least two of its employees engaged in interstate commerce.
        Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 4 of 11




      10.    During the Applicable Statutory Period, The Purple Onion and Bar &

Grill, LLC was an enterprise engaged in interstate commerce for the purposes of

the FLSA with gross sales exceeding $500,000.00, exclusive of excise taxes at the

retail which are separately stated, and at least two of its employees engaged in

interstate commerce.

      11.    During the Applicable Statutory Period, The Purple Onion, LLC was

an enterprise engaged in interstate commerce for the purposes of the FLSA with

gross sales exceeding $500,000.00, exclusive of excise taxes at the retail which are

separately stated, and at least two of its employees engaged in interstate commerce.

      12.    During the Applicable Statutory Period, collectively the Purple Onion

was an enterprise engaged in interstate commerce for the purposes of the FLSA

with gross sales exceeding $500,000.00, exclusive of excise taxes at the retail

which are separately stated, and at least two of its employees engaged in interstate

commerce.

      13.    During the Applicable Statutory Period, each of the above business

entity defendants was an employer of Plaintiff within the meaning of the FLSA,

either as part of the same enterprise or alternatively, as joint employers.

      14.    During the Applicable Statutory Period, Purple Onion was commonly

owned by Defendants Khaled A. Khalidi and Adnan Abu Sharif.

      15.    Khaled A. Khalidi is an individual over the age of nineteen (19) and a
        Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 5 of 11




resident citizen of Jefferson County, Alabama. During the Applicable Statutory

Period, Khaled A. Khalidi was responsible for the day-to-day business operations

of Purple Onion. Specifically, Khaled A. Khalidi was jointly responsible, along

with Adnan Abu Sharif, for all aspects of Plaintiff’s employment at the Pelham

location including making financial and payroll decisions.

      16.    Adnan Abu Sharif is an individual over the age of nineteen (19) and a

resident citizen of Jefferson County, Alabama. During the Applicable Statutory

Period, Adnan Abu Sharif was responsible for the day-to-day business operations

of Purple Onion. Specifically, Adnan Abu Sharif was jointly responsible, along

with Khaled A. Khalidi, for all aspects of Plaintiff’s employment at the Pelham

location including making financial and payroll decisions.

      17.    During the Applicable Statutory Period, Defendants maintained

control, oversight, and direction over the operation of their facilities, including the

employment practices at these facilities, and were engaged in the employment of

restaurant workers (line cooks, waitresses, hostesses, dishwashers, busboys, etc.),

including Plaintiff, to perform work in the State of Alabama.

      18.    The facilities wherein Defendants maintained control, oversite, and

direction include a restaurant called The Purple Onion Deli & Grill in Pelham,

Alabama, which is located in this District and was where Plaintiff worked for

Defendants during the Applicable Statutory Period.
        Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 6 of 11




                         ALLEGATIONS OF FACT

      19.   Plaintiff brings Count 1 in this Complaint pursuant to 29 U.S.C. §

201, et seq. Plaintiff was employed by Defendants as a restaurant worker,

specifically a line cook, at The Purple Onion Deli & Grill in Pelham, Alabama

during the Applicable Statutory Period.

      20.   The FLSA exempts certain categories of employees from overtime

pay obligations. None of the FLSA’s exemptions applied to Plaintiff during the

Applicable Statutory Period. Accordingly, Defendants owed Plaintiff overtime pay

in accordance with the FLSA for all hours Plaintiff worked in excess of 40 per

week during the Applicable Statutory Period.

      21.   During the Applicable Statutory Period, Plaintiff routinely worked in

excess of forty (40) hours per week without receiving overtime compensation for

any of the overtime hours he worked.

      22.   Plaintiff worked approximately 46 hours per week from November

19, 2015 until April 1, 2016 at a rate of $11.00 per hour for every hour worked.

      23.   Plaintiff worked approximately 52 hours per week from April 2, 2016

until October 27, 2017 at a rate of $11.00 per hour for every hour worked.

      24.   Plaintiff worked approximately 46.5 hours per week from October 28,

2017 until May 20, 2018 at $11.00 per hour for every hour worked.

      25.   Defendants were aware that Plaintiff was working unpaid overtime
          Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 7 of 11




hours.

         26.    Instead of paying Plaintiff the FLSA-required overtime rate of 1.5

times his straight time rate, Defendants only paid Plaintiff straight time rates for all

hours worked.

         27.    Defendants paid Plaintiff in cash for all hours worked and kept no

records of these payments. Defendants therefore failed to keep accurate time

records for all hours worked by Plaintiff during the Applicable Statutory Period.

         28.    Defendants willfully failed to pay Plaintiff overtime pay in

accordance with the FLSA. Defendants did not act in good faith nor with

reasonable grounds to believe that their actions and omissions were not a violation

of the FLSA.

         29.    Defendants’ unlawful conduct violated the provisions of the FLSA, 29

U.S.C. § 201, et seq., including, but not limited to, 29 U.S.C. § 207. As a result of

Defendants’ unlawful conduct, Plaintiff suffered a loss of wages.

                                  COUNT 1
                        FAIR LABOR STANDARDS ACT
                              (overtime violations)

         30.    Plaintiff re-alleges the above paragraphs by reference as if fully set

forth herein.

         31.    The FLSA, 29 U.S.C. § 207, requires employers to pay employees 1.5

times the regular pay rate for all hours worked over 40 hours per workweek.
        Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 8 of 11




      32.    Defendants suffered and permitted Plaintiff to routinely work more

than 40 hours per week without overtime compensation.

      33.    Defendants’ actions, policies, and/or practices as described above

violate the FLSA’s overtime requirement by regularly and repeatedly failing to

compensate Plaintiff at the required overtime rate.

      34.    Defendants knew, or showed a collective disregard for, the fact that

they failed to pay Plaintiff overtime compensation in violation of the FLSA.

      35.    As the direct and proximate result of Defendants’ unlawful, willful

conduct, Plaintiff has suffered and will continue to suffer a loss of income and

other damages. Plaintiff is entitled to liquidated damages, attorneys’ fees, and

reimbursement for costs incurred in connection with this claim.

      36.    By failing to accurately record, report, and/or preserve records of

hours worked by Plaintiff, Defendants have failed to make, keep, and preserve

records with respect to each of their employees sufficient to determine their wages,

hours, and other conditions and practices of employment in violation of FLSA, 29

U.S.C. § 201, et seq.

      37.    The foregoing conduct, as alleged, constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a), as Defendants knew, or

showed reckless disregard for, the fact that their compensation practices were in

violation of the FLSA.
 Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 9 of 11




                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

A)   That this Court determine and adjudicate that the practices of
     Defendants complained of herein were violations of the FLSA, 29
     U.S.C. § 201 et seq.;

B)   That this Court determine that the practices of Defendants complained
     of herein were willful violations of the FLSA, 29 U.S.C. § 201 et seq.;

C)   For damages in the amount of Plaintiff’s unpaid overtime wages, an
     equal amount as liquidated damages, interest, all costs and attorneys’
     fees incurred in prosecuting this claim, and all other relief available
     under the FLSA;

D)   That Plaintiff be granted leave to amend the Complaint to add state
     law claims if necessary; and

E)   For all such further relief as the Court deems equitable and just.

                             Respectfully submitted,

                             /s/ Brett W. Aaron
                             Brett W. Aaron (ASB-7508-t50h)
                             E. Nathan Harris (ASB-9811-d38h)
                             H ARRIS & A SSOCIATES L AW , LLC
                             3021 Lorna Road, Suite 301
                             Hoover, AL 35216
                             Phone: (205) 940-2233
                             Fax: (205) 822-3522
                             baaron@birminghamattorney.com
                             nharris@birminghamattorney.com
                             ATTORNEYS FOR PLAINTIFF
       Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 10 of 11




                                JURY DEMAND

      Plaintiff, by and through his attorneys, hereby demands a trial by struck jury

of the above entitled matter.


                                     /s/ Brett W. Aaron
                                     Brett W. Aaron (ASB-7508-t50h)
                                     E. Nathan Harris (ASB-9811-d38h)
                                     H ARRIS & A SSOCIATES L AW , LLC
                                     3021 Lorna Road, Suite 301
                                     Hoover, AL 35216
                                     Phone: (205) 940-2233
                                     Fax: (205) 822-3522
                                     baaron@birminghamattorney.com
                                     nharris@birminghamattorney.com
                                     ATTORNEYS FOR PLAINTIFF
       Case 2:18-cv-01910-MHH Document 1 Filed 11/19/18 Page 11 of 11




Please serve Defendants via certified mail at the following addresses:

Kal, Inc.                                    The Purple Onion, LLC
c/o Khaled A. Khalidi                        c/o Khaled A. Khalidi
2296 Pelham Parkway                          595 Bristol Lane
Pelham, AL 35124                             Birmingham, AL 35226

 The Purple Onion, Inc.                      Khaled A. Khalidi
 c/o Adnan Abu Sharif                        595 Bristol Lane
 2077 Arbor Hill Parkway                     Birmingham, AL 35226
 Birmingham, AL 35244

 The Purple Onion and Deli and Grill, LLC    Adnan Abu Sharif
 c/o Khaled A. Khalidi                       2077 Arbor Hill Parkway
 595 Bristol Lane                            Birmingham, AL 35244
 Birmingham, AL 36226
